PER CURIAM.
It having been stated by counsel for the respective parties that they were willing that a passageway for the use of the plaintiff should run across the lands of the defendant in front of the defendant’s cottage, so *1111that said cottage should not be interfered with, it becomes unnecessary for us to examine the different questions of law and fact presented in this case. What the one party desires, and the other party is willing to accede to, can be accomplished by a modification of the decree and judgment entered herein, by providing that a right of way for the benefit of the plaintiff shall be extended in front of the defendant’s cottage and piazza, so as not to interfere with said cottage and piazza of the defendant, and by striking from the judgment and’ decree appealed from that portion thereof which provides •‘that the defendant, Julia P. Chandler, forthwith remove from said right of way the cottage piazza, and any and all other obstructions therein or thereon,” and that the judgment and decree, as so modified, be affirmed, without costs of this appeal to either party. In the event of the parties being unable to agree upon the form of the order or decree to be entered hereupon, such order shall be settled before Justice HERRICK. See 40 N. Y. Supp. 1028.